Citation Nr: 0208578	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  96-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, evaluated as 20 percent disabling from September 1, 
1993, and as 40 percent disabling from August 26, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1961 and from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Philadelphia, Pennsylvania.  

In the December 1993 rating decision, the RO increased the 
evaluation of the service-connected lumbosacral strain from 
10 percent to 20 percent and made the increase effective 
September 1, 1993.  The veteran did not file a notice of 
disagreement with the assignment of the effective date, and 
that determination is final.  38 U.S.C.A. § 7105(c) (West 
1991).  In March 2000, the Board remanded the issue of an 
increased evaluation for lumbosacral strain from September 1, 
1993 for additional development.  In a March 2002, the RO 
increased the evaluation of lumbosacral strain to 40 percent 
from an effective date of August 26, 1996.  As the veteran 
has not limited his appeal of the issue of the proper 
evaluation from September 1, 1993, the appeal continues.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

In a May 1999 rating decision, the RO determined that the 
veteran was not entitled to service connection for 
intervertebral disc syndrome.  In its decision of March 2000, 
the Board also denied service connection for intervertebral 
disc syndrome.  The veteran did not appeal the decision of 
the Board, and it is final.  See 38 U.S.C.A. § 7103(a), 
7266(a) (West Supp. 2002); 38 C.F.R. § 20.1100 (2001).  The 
Board notes that in its rating decision of March 2002, the RO 
changed the description of the veteran's service-connected 
disability to include reference to degenerative disc disease 
and to Diagnostic Code 5293, concerning intervertebral disc 
syndrome, as well as lumbosacral strain and the diagnostic 
code pertinent thereto.  This decision constitutes a grant of 
service connection for disc disease.  Baughman v. Derwinski, 
1 Vet. App. 563 (1991).

The record shows that both the veteran and physicians who 
have evaluated him have suggested that his low back condition 
has made him incapable of working.  Once a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability an informal claim for TDIU is raised.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 
C.F.R. 3.155 (2001).  Such a claim for TDIU is present in 
this case.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Medical evidence of record concerning the period 
September 1, 1993 through August 25, 1996 shows that 
associated with the veteran's lumbosacral strain were muscle 
spasm, narrowing of joint space in the lumbosacral spine, 
osteoarthritic changes, and persistent low back pain, and 
specific functional limitations associated with the back.

2.  Medical evidence of record dated from August 26, 1996 
shows that associated with the veteran's lumbosacral strain 
were muscle spasm, narrowing of joint space in the 
lumbosacral spine, osteoarthritic changes, persistent low 
back pain, limitation of motion, and specific functional 
limitations associated with the back.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent from 
September 1, 1993 through August 25, 1996 for lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001); .

2.  The criteria for an evaluation in excess of 40 percent 
from August 26, 1996 for lumbosacral strain have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 
5295; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126.


REASONS AND BASES FOR FINDINGS AND CONCLUSION


i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The Board finds that the RO considered the requirements of 
the VCAA and, in developing the claim, satisfied those 
requirements.  Both in correspondence and in the statement of 
the case and supplemental statements of the case, the RO 
notified the veteran and his representative of the kind of 
evidence that was needed to substantiate the claims.  
Additional information was provided by the Board in the 
Remand.  


The RO obtained all service, VA, and private medical records 
relevant to the claim. The RO has provided the veteran with 
several VA medical examinations containing all the necessary 
findings to decide his claims.  Therefore, the Board will 
decide the claim for an increased evaluation of lumbosacral 
strain on the basis of the record as it now stands.  Since VA 
has obtained all evidence reported by the veteran, there is 
no question as to what evidence the veteran is responsible 
for obtaining.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).

VA regulations provide that functional loss will be 
considered in evaluating disabilities on the basis of 
limitation of motion.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2001).  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
painful motion, weakened movement, excess fatigability, or 
incoordination and that such inquiry was not to be limited to 
muscles or nerves.  The Court stated that these 
determinations were, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that a 
schedular disability rating based on limitation of motion may 
be augmented under regulations 38 C.F.R. §§ 4.40, 4.45 for 
additional disability due to functional loss resulting from 
such factors.

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

a.  Evidence of record

Service medical records reflect that the veteran was treated 
for acute lumbosacral strain between March and July 1962 and 
it was found that the injury had not resulted in a bony or 
joint abnormality.  

Post-service medical records show that the veteran was 
diagnosed with lumbosacral strain in August 1962.  On VA 
examination in August 1967 he was wearing a back support and 
his lumbosacral joint was found on x-ray to have narrowed 
with almost complete occlusion.  

During a VA orthopedic examination in December 1980 the 
veteran complained of pain in his low back and wore a 
lumbosacral corset.  X-rays showed the presence of 
degenerative changes (which were described as "minimal") of 
the lumbosacral spine and resulted in a diagnosis of 
lumbosacral strain.  

In June 1993, the veteran underwent magnetic resonance 
imaging (MRI) of his lumbar spine.  This test showed 
degenerative changes of the L-4/L-5 and L-5/S-1 discs with 
dehydration as well as mild posterior spurs and associated 
bulging discs from L-3/L-4 to L-5/S-1 (with somewhat more 
prominence at L-4/L-5 and L-5/S-1 and with a moderate degree 
of secondary narrowing of the canal at L-4/L-5 but with no 
focal herniation).

At a VA spine examination conducted in October 1993, the 
veteran reported that he had been treated for chronic low 
back syndrome for over 33 years.  The examiner noted the 
presence of paraspinal muscle spasm but no postural 
abnormalities and no neurological deficits.  The examiner 
diagnosed chronic low back syndrome.

In an April 1994 letter, a private physician reiterated the 
results of the June 1993 MRI as well as the veteran's history 
of back problems since an accident during service. 

In a May 1994 letter, another private physician explained 
that he was treating the veteran for "a low back condition . 
. . and its associated recurrent symptomatology."   The 
physician specified bulging discs, associated degenerative 
changes, recurrent neuritis, myospasm, and an antalgic gait 
due to pain and resultant leg length discrepancy.  

A physical examination conducted in April 1995 on account of 
an exacerbation of the veteran's chronic low back pain 
demonstrated no focal motor or sensory deficit but identified 
moderate right lumbar spasm and tenderness.  An MRI completed 
on the veteran's lumbar spine approximately one week later 
showed moderate to severe spinal stenosis at L4-5 and 
moderate spinal stenosis at L3-4.  A VA medical report dated 
two months later included the provisional diagnosis of lumbar 
stenosis. I n August and November 1995, the veteran 
complained of back, as well as right leg pain.  In February 
1996, the veteran reported that his back and leg pain were 
"about the same."

In a May 1996 letter, another private physician noted that 
the veteran had "severe lower back pain with numbness and 
tingling down his legs."  Also, the physician explained that 
MRI's completed in June 1993 and April 1995 both documented 
moderate to severe spinal stenosis.

In August 1996, the veteran was given a VA spine examination.  
X-rays taken of his lumbosacral spine at that time showed 
degenerative arthritis, no fracture or tumor, good alignment, 
and unremarkable sacroiliac joints.  After reviewing the 
veteran's medical history and examining him, the examiner 
noted that the veteran has been treated for a low back sprain 
since its onset in 1960; that, in recent years, degenerative 
changes had occurred in both his dorsal and lumbar spine; and 
that these degenerative changes had produced a moderate 
degree of spinal stenosis from L3 to S1 as well as fusion 
throughout much of his dorsal and lumbar spine. 

Additionally, the examiner expressed his opinion that these 
degenerative changes "ha[d] come on slowly over a period of 
years," and that "a simple low back strain does not produce 
these kinds of changes."  

A nerve conduction velocity (NCV) test completed in the 
following month provided findings suggestive of the presence 
of bilateral L4-5 radiculopathy.  No definite 
electrophysiological evidence of diffuse peripheral 
neuropathy was shown.  However, the physician noted that 
clinical correlation of any radiculopathy was necessary.

A May 1997 medical record noted that the veteran's back pain 
was worsening and was mostly nonradiating and that he had 
only infrequent radiation to his left leg.  In October 1997, 
the veteran's severe low back pain was found to have little, 
if any, radicular component.  In December 1997, the veteran 
was treated for worsening low back pain which was described 
as nonradiating.  The examiner explained that the 
degenerative changes shown on x-rays suggested diffuse 
idiopathic skeletal hyperostosis and not ankylosing 
spondylitis.

When the veteran sought treatment for complaints of constant 
pain in his low back region in February 1998, he denied 
having any paresthesia, numbness, or pain in either of his 
lower extremities.  The examiner assessed chronic lumbar pain 
as well as lumbosacral stenosis.  Both of these diagnoses 
were confirmed at subsequent evaluations conducted in March 
and May 1998.

In a September 1998 opinion, a physician explained that he 
had reviewed the veteran's chart but had not examined him.  
The physician then expressed his opinion that he did not find 
any conclusive evidence in the veteran's chart of a 
radiculopathy or of any neurological deficit or disability.

In October 1998, the veteran was given another VA spine 
examination.  After reviewing the claims folder in detail, 
interviewing the veteran, and examining him, the examiner 
provided the clinical impression of moderate lumbar canal 
stenosis with degenerative lumbar spondylosis and with L4-L5 
radiculopathy.  Also, the examiner expressed his opinion that 
"[t]he changes are of a degenerative nature over a long 
period of time . . . " [and stated that he did] "not think 
[that] the original incident in [service] caused any disk 
herniation or played any precipitating role in his current 
pathology."  An undated statement that was received at the 
RO from the veteran's private physician in January 1999 
indicates that the veteran has severe spinal lumbar stenosis, 
chronic pain, and neuropathy in his lower extremities.

VA examinations were conducted in September and November, 
2000.  During the September examination, the veteran reported 
that he had back stiffness and constant back pain but no 
weakness, fatigability, lack of endurance, or incoordination.  
He indicated that he walked with a cane and sometimes used a 
lumbosacral corset.  He displayed a "cautious" gait to the 
examiner, who identified mild right paraspinal muscle spasm, 
diffuse lower lumbar tenderness, and global dysthesias of the 
right lower. Present deep tendon reflexes, and grade V motor 
power extremity during physical examination but no evidence 
of any instability or subluxation of the spine.  The VA 
examination of November 2000, conducted without benefit of 
claims folder, was repeated and subsumed by one conducted by 
the same examiner in January 2002.

During the VA examination of January 2002, the veteran 
indicated that his back pain was constant and worse than 
before.  Physical examination revealed right paraspinal 
muscle spasm, limitation of motion (including marked 
limitation of forward motion from the standing position), a 
negative Goldthwait's sign, and some fatigability but no sign 
of weakness or lack of endurance and no listing of the spine 
from one side to the other.  The examiner estimated that the 
veteran's functional impairment, including limitation of 
motion, would increase 40 to 60 percent above baseline during 
flare-ups.  The examiner provided a diagnosis of lumbosacral 
strain with degenerative changes with reduced intervertebral 
disc space at L5-S1 with significant lumbar canal stenosis 
with right L4-L5 radiculopathy.  The examiner stated that he 
could not differentiate between the symptomatology 
attributable to the original, service-connected injury and 
that attributable to the degenerative disc disease.

b.  Schedular rating

The veteran's service-connected lumbosacral strain has been 
evaluated under Diagnostic Code 5295.  Under this code, which 
concerns "lumbosacral strain," a 20 percent evaluation is 
assigned when there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A maximum rating of 40 percent is 
provided when there is listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

From September 1, 1993 through August 25, 1996, the veteran's 
lumbosacral strain is evaluated as 20 percent disabling under 
Diagnostic Code 5295.  The immediate question on appeal is 
whether a higher schedular disability evaluation under this 
diagnostic code is in order for the disability as shown 
during this period.  

Relevant medical evidence of record documents muscle spasm, 
narrowing of joint space in the lumbosacral spine, 
osteoarthritic changes, and persistent low back pain 
(described by his physician as "severe"), as well as 
specific functional limitations associated with his back.  
Thus, some of the criteria for a 40 percent evaluation under 
Diagnostic Code 5295 are met.  It is not necessary to 
demonstrate all the findings specified for a particular 
evaluation under a diagnostic code in order for that rating 
to be assigned.  When there is a question as to which of two 
evaluations shall be applied, if the disability picture 
presented by the evidence more nearly approximates the 
criteria for higher, the higher evaluation will be assigned.  
38 C.F.R. § 4.7.  Here, the Board finds that the picture of 
the veteran's lumbosacral spine disability from September 1, 
1993 more closely approximates the criteria for a 40 percent 
than for a 20 percent evaluation under Diagnostic Code 5295.  
Accordingly, a 40 percent evaluation for lumbosacral strain 
will be granted from September 1, 1993 through August 25, 
1996.  Id.

From August 29, 1996, the veteran has been granted the 
maximum evaluation available under Diagnostic Code 5295.  

The Board notes that this 40 percent evaluation is the 
equivalent of a rating for severe limitation of motion of the 
lumbosacral spine under Diagnostic Code 5292, the maximum 
rating afforded thereunder.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  No vertebral fracture has been 
demonstrated.  Hence Diagnostic Code 5285 may not be applied 
to evaluate the veteran's lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2001).  Diagnostic Code 5286, 
concerning ankylosis of the entire spine, is also not 
applicable since the veteran retains motion in his spine.  
38 C.F.R. § 4.71a, Similarly, Diagnostic Code 5289, 
concerning ankylosis of the lumbar spine is inapplicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2001).  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Dinsay v. Brown, 9 Vet App 79 (1996) (quoting 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  

Because the RO has established service connection for disc 
disease, the provisions of Diagnostic Code 5293 are for 
application.  That diagnostic code provides a 20 percent 
evaluation for intervertebral disc disease that is 
"moderate" with recurring attacks, a 40 percent evaluation 
when the disease is "severe" with recurring attacks and 
intermittent relief, and a 60 percent evaluation when it is 
"pronounced" with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

The VA examination in October 1993 revealed no neurologic 
impairment, and the examination in August 1996 showed no 
radiating pain, and normal patellar and Achilles reflexes.  
The reflexes and muscle strength were also intact on the VA 
examinations in October 1998, September 2000.  These 
examinations as well as the January 2002 examination document 
some finding needed for a 60 percent evaluation, such as 
muscle spasm.  However, given the normal strength and 
reflexes, the Board finds that the preponderance of the 
evidence is against a finding of pronounced intervertebral 
disc disease.

The Board has noted the April 1994 opinion of a private 
physician that the veteran's evaluation should be increased 
from 20 percent to 50 percent.  However, this opinion did not 
provide medical findings that show the back disability meets 
the criteria under the rating schedule for an evaluation in 
excess of 40 percent.

Thus, the 40 percent disability rating granted under 
Diagnostic Code 5295 represents the maximum evaluation 
available under applicable diagnostic codes for the veteran's 
lumbosacral strain. 

As noted above, a schedular disability rating based on 
limitation of motion may be augmented under regulations 38 
C.F.R. §§ 4.40, 4.45 for additional disability due to 
functional loss.  DeLuca; see also Johnson v. Brown, 9 Vet. 
App. 7 (1996) (indicating that provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 should only be considered in conjunction 
with the diagnostic codes predicated on limitation of 
motion).  The only examination to specifically comment on the 
DeLuca factors was that conducted in January 2002.  On that 
examination the examiner found there was no lack of endurance 
or motor incoordination.  There was some evidence of 
fatigability and the examiner estimated that the disability 
was 40 to 60 percent worse on flare-ups.  The examiner could 
not quantify the functional loss in terms of additional 
degrees of motion loss.  

The Board is left with the difficult task of assessing 
whether this record shows functional loss that would warrant 
a 60 percent evaluation.  The veteran has reported that his 
pain is constant, this would seem to imply that there are 
few, if any, flare-ups.  The absence of documented flare ups, 
lack of endurance or motor incoordination seems to outweigh 
the report of some fatigability and leads to the conclusion 
that a higher evaluation is not warranted on the basis of 
functional factors.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. 
App. at 593, and has found in light of the evidence that none 
permits an evaluation of the veteran's lumbosacral strain 
from August 26, 1996 that is greater than 40 percent.

For the same reasons as are stated above concerning the 
evaluation of the disability from August 26, 1996, an 
augmented evaluation under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 is not available for the disability as it 
existed during this period.

Moreover, the Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, see 
Schafrath, and has found in light of the evidence that none 
permits an evaluation of the veteran's lumbosacral strain 
between September 1, 1993 through August 25, 1996 that is 
greater than 40 percent.

Thus, an evaluation of 40 percent evaluation for lumbosacral 
strain will be granted from September 1, 1993 through August 
25, 1996.

c.  Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2001).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  However, there is no showing that 
the veteran's lumbar spine disability has necessitated 
frequent periods of hospitalization, or indeed any recent 
periods of hospitalization.  The veteran is not currently 
employed.  Thus his disability is not causing marked 
interference with any employment.  It remains for the RO to 
determine whether he is entitled to a total rating for 
compensation based on unemployability.  In the absence of 
evidence such factors, the Board finds that the criteria for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A 40 percent evaluation for lumbosacral strain is granted 
effective from September 1, 1993 through August 25, 1996, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

An evaluation in excess of 40 percent evaluation for 
lumbosacral strain from August 26, 1996 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

